PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $1,408.72 for monthly maintenance charges for a copier used by the respondent. In its Answer, respondent admits the validity of the claim, but states that the correct amount owed to claimant is $1,408.68. The respondent further states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid. The claimant has reviewed the claim and agrees that the amount of $1,408.68 is the correct amount owed.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $1,408.68.
Award of $1,408.68.